                                                      Case 2:19-cv-01174-APG-DJA Document 40
                                                                                          39 Filed 11/17/20
                                                                                                   11/16/20 Page 1 of 4



                                    1           WENDY MEDURA KRINCEK, ESQ., Bar # 6417
                                                KELSEY E. STEGALL, ESQ., Bar #14279
                                    2           LITTLER MENDELSON, P.C.
                                                3960 Howard Hughes Parkway
                                    3           Suite 300
                                                Las Vegas, NV 89169-5937
                                    4           Telephone:      702.862.8800
                                                Fax No.:        702.862.8811
                                    5           Email: wkrincek@littler.com
                                                Email: kstegall@littler.com
                                    6

                                    7           Attorneys for Defendant
                                                WYNN LAS VEGAS, LLC
                                    8

                                    9                                               UNITED STATES DISTRICT COURT

                                10                                                         DISTRICT OF NEVADA

                                11

                                12              TIARE RAMIREZ, an individual;,

                                13              Plaintiff,                                            Case No. 2:19-cv-01174-APG-DJA

                                14              vs.                                                   STIPULATION AND ORDER TO EXTEND
                                                                                                      DISCOVERY DEADLINES
                                15              WYNN LAS VEGAS, LLC; DOES I
                                                through X; and ROE Corporations XI                    (Fourth Request)
                                16              through XX, inclusive;,

                                17              Defendant.

                                18                                                              26-3
                                19                           Pursuant to LR IA 6-1, 6-2, and LR 26-4, Defendant WYNN LAS VEGAS, LLC.

                                20               (“Defendant”) and Plaintiff TIARE RAMIREZ (“Plaintiff”), by and through their undersigned

                                21               counsel, hereby stipulate to amend the Discovery Plan and Scheduling Order, (ECF No. 38), by

                                22               extending the outstanding discovery deadlines for a period of ninety (90) days.

                                23                           This is the fourth request for an extension to the Discovery Plan and Scheduling Order in this

                                24               matter. The requested extension is sought in good faith and not for purposes of undue delay. This

                                25               request is submitted at least twenty-one (21) days or more before each deadline set forth below.

                                26                                                DISCOVERY COMPLETED TO DATE

                                27                           Both parties have exchanged their initial disclosures required under Fed. R. Civ. P.

                                28               26(a)(1)(A). Plaintiff served her initial disclosures on September 9, 2019 and her first supplemental
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                   Case 2:19-cv-01174-APG-DJA Document 40
                                                                                       39 Filed 11/17/20
                                                                                                11/16/20 Page 2 of 4



                                    1           disclosures on November 1, 2019. Defendant served its initial disclosures on September 10, 2019 and

                                    2           its first supplemental disclosures on November 1, 2019. Defendant responded to Plaintiff’s first sets

                                    3           of interrogatories and requests for production of documents on November 1, 2019. Plaintiff responded

                                    4           to Defendant’s first sets of interrogatories and requests for production of documents on November 1,

                                    5           2019.

                                    6                   On December 6, 2019, Defendant issued third-party subpoenas for Plaintiff’s employment,

                                    7           education and medical records. Plaintiff objected to and moved to quash the subpoenas for Plaintiff’s

                                    8           employment and education records (ECF No. 23). Defendant withdrew the subpoenas for Plaintiff’s

                                    9           education records but maintained its request for Plaintiff’s employment records from Caesars Palace

                                10              and Able Baker Brewing. The parties fully briefed the issue regarding the discoverability of Plaintiff’s

                                11              employment records and on January 31, 2020, Magistrate Judge Albregts granted in part and denied

                                12              in part Plaintiff’s Motion to Quash Third-Party Subpoenas (ECF No. 26). Plaintiff subsequently filed

                                13              Objections to Magistrate Judge Albregts’ Order, which District Judge Gordon affirmed by Order dated

                                14              March 3, 2020 (ECF No. 32). Thereafter, Defendant issued amended subpoenas to Caesars Palace and

                                15              Able Baker Brewing for Plaintiff’s employment records in accordance with District Judge Gordon’s

                                16              Order. Defendant received a response to its subpoena from Caesars Palace timely but Able Baker

                                17              Brewing and treating healthcare provider, D. Ted Cohen responded to the respective subpoenas late.

                                18                                   DISCOVERY THAT REMAINS TO BE COMPLETED

                                19                      Plaintiff anticipates taking the deposition of Defendant Wynn Las Vegas, LLC, pursuant to

                                20              Federal Rule of Civil Procedure 30(b)(6). Plaintiff also anticipates taking the depositions of

                                21              individuals with knowledge of the facts and circumstances surrounding the allegations in the

                                22              Complaint. Such individuals are anticipated to include Jeralynn Makaiwi, Karen Sanchez, Melissa

                                23              Espino-Cascos, and Tia Gibson.

                                24                      Defendant anticipates taking the deposition of Plaintiff Tiare Ramirez and perhaps others based

                                25              upon the deposition testimony provided.

                                26              ///

                                27              ///

                                28              ///
L I T T L ER ME N DE LS ON, P.C .                                                                2.
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                   Case 2:19-cv-01174-APG-DJA Document 40
                                                                                       39 Filed 11/17/20
                                                                                                11/16/20 Page 3 of 4



                                    1                            REASONS FOR EXTENSION TO COMPLETE DISCOVERY

                                    2                   This extension is necessary and good cause exists for several reasons. The current pandemic

                                    3           caused delays and difficulties in completing discovery due to employee furloughs and business

                                    4           closures (including delayed subpoena responses). In addition, a household member of counsel for

                                    5           Defendant suffering from a chronic health condition suffered a serious decline and recently was

                                    6           transitioned to a long-term care facility, which caused unpredictability in availability for depositions.

                                    7                   Counsel for Plaintiff has also had personal commitments that have delayed such discovery

                                    8           including Plaintiff Counsel’s father being in ICU for over thirty days, transferred to IMU, and now in

                                    9           a skilled nursing facility. Plaintiff Counsel is assisting his father in his pending legal matters as well.

                                10                                          PROPOSED REVISED DISCOVERY PLAN

                                11                      1.      Discovery Cut-Off Deadline

                                12                      The discovery cut-off deadline shall be extended for ninety (90) days from December 7, 2020

                                13              to Monday, March 8, 2021.

                                14                      2.      Dispositive Motions Deadline

                                15                      The parties shall file dispositive motions thirty (30) days after the extended discovery cut-off

                                16              date of March 8, 2021, and therefore, not later than Wednesday, April 7, 2021.

                                17                      3.      Joint Pretrial Order Deadline

                                18                      If no dispositive motions are filed, and unless otherwise ordered by this Court, the Joint Pretrial

                                19              Order shall be filed thirty (30) days after the date set for filing dispositive motions, and therefore, not

                                20              later than Friday, May 7, 2021. In the event dispositive motions are filed, the date for filing the Joint

                                21              Pretrial Order shall be suspended until thirty (30) days after the Court enters a ruling on the dispositive

                                22              motions or otherwise by further order of the Court.

                                23                      4.      Fed. R. Civ. P. 26(a)(3) Disclosures

                                24                      The pre-trial disclosures deadline shall be extended for ninety (90) days from February 4, 2021

                                25              to Wednesday, May 5, 2021.

                                26              ///

                                27              ///

                                28              ///
L I T T L ER ME N DE LS ON, P.C .                                                                  3.
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                    Case 2:19-cv-01174-APG-DJA Document 40
                                                                                        39 Filed 11/17/20
                                                                                                 11/16/20 Page 4 of 4



                                    1                     5.        Extensions or Modification of the Discovery Plan and Scheduling Order
                                                                                              26-3
                                    2                     In accordance with Local Rule 26-4, any stipulation or motion for modification or extension

                                    3            of this discovery plan and scheduling order must be made at least twenty-one (21) days prior to the

                                    4            expiration of the subject deadline.

                                    5                     6.        Trial and Calendar Call

                                    6                     No trial has been set in this matter.

                                    7
                                                Dated: November 16, 2020                             Dated: November 16, 2020
                                    8
                                                Respectfully submitted,                              Respectfully submitted,
                                    9

                                10
                                                /s/ Christian Gabroy, Esq.                           /s/ Wendy M. Krincek, Esq.
                                11              CHRISTIAN GABROY, ESQ.                               WENDY KRINCEK, ESQ.
                                                GABROY LAW OFFICES                                   KELSEY STEGALL, ESQ.
                                12                                                                   LITTLER MENDELSON, P.C.
                                                Attorney for Plaintiff
                                13              TIARE RAMIREZ                                        Attorneys for Defendant
                                                                                                     WYNN LAS VEGAS, LLC
                                14

                                15
                                                                                                     ORDER
                                16

                                17                        Because the parties have stipulated to an extension of the discovery deadline, and for good
                                18               cause appearing, the Court hereby GRANTS the foregoing Stipulation.
                                19

                                20                                                                                 November 17
                                                                                                           Dated: _____________________, 2020
                                21

                                22
                                                                                                           _______________________________________
                                23                                                                         UNITED STATES MAGISTRATE JUDGE
                                24
                                                 4829-5394-3250.1 067538.1036
                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .                                                                     4.
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
